 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     NYSSA R.,                                                 Case No. 19-CV-178-RSL

10                           Plaintiff,                          ORDER AFFIRMING
11                      v.                                       COMMISSIONER

12     ANDREW M. SAUL,
       Commissioner of Social Security
13
                             Defendant.
14
15
            The Court has reviewed the entire record, including the Administrative Record, the
16
     memoranda of the parties, and the Report and Recommendation of United States Magistrate
17
     Judge Mary Alice Theiler.
18
            The Court adopts the Report and Recommendation with one clarification. The Report
19
     and Recommendation indicates that plaintiff cited “no independent evidence supporting the
20
     existence of [limitations resulting from her migraines] and she did not allege those limitations or
21
     even mention headaches at all in her benefits application, function reports, or at the
22
     administrative hearing.” See Dkt. #15 at 5 (citing AR 35-100, 224, 264-71) (emphasis added).
23
     Although plaintiff indeed mentioned fibromyalgia and headaches in a disability report to the
24
     Commissioner (see AR 284), and briefly testified to receiving treatment for pseudoseizures and
25
     migraines during her administrative hearing (see AR 46), Judge Theiler’s contrary finding was
26
     not central to the outcome of her Report and Recommendation. The Court agrees with the
27
     conclusion of the Report and Recommendation, that plaintiff has not shown any harmful error in
28
     the ALJ’s failure to include migraine headaches as a severe impairment at step two of the
     ORDER AFFIRMING COMMISSIONER - 1
 1 disability evaluation. See generally Dkt. #15 at 2-6; see also Buck v. Berryhill, 869 F.3d 1040,
 2 1048-49 (9th Cir. 2017).
 3         The decision of the Commissioner is therefore AFFIRMED. The Clerk of Court shall
 4 direct copies of this Order to all counsel and to Judge Theiler.
 5         DATED this 2nd day of January, 2020.
 6
 7                                                   A
                                                     Robert S. Lasnik
 8
                                                     United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER AFFIRMING COMMISSIONER - 2
